PER CURIAM.
Appellants seek reversal of an adverse final judgment in their action against ap-pellee Dr. Zahler and others for medical malpractice. The jury verdict upon which the final judgment was predicated found that the statute of limitations had run on the action, and that Dr. Zahler was not negligent in his medical treatment of appellant wife.
We have carefully considered in the light of the briefs and record on appeal the points of error urged by appellants: first, that the trial court erred in refusing to allow certain testimony by a witness, and second, that the court erred in submitting to the jury the special interrogatory verdict on the statute of limitations. We conclude that appellants have failed to demonstrate reversible error. See Crawford v. Shivashankar, 474 So.2d 873 (Fla. 1st DCA 1985); Middelveen v. Sibson Realty, Inc., 417 So.2d 275 (Fla. 5th DCA), review denied, 424 So.2d 762 (Fla.1982); Aiken v. Miller, 298 So.2d 477 (Fla. 1st DCA 1974); DuPuis v. 79th Street Hotel, Inc., 231 So.2d 532, 536 (Fla. 3d DCA), cert. denied, 238 So.2d 105 (Fla.1970).
Affirmed.